Citation Nr: 1414681	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of disability of the right leg, posterior medially middle third, post operative gunshot wound.

2. Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound (SFW) of the left ankle. 

3. Entitlement to an evaluation in excess of 10 percent for residuals of a SFW of the left buttock. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran and his daughter testified at a September 2010 Board hearing at the RO before a Veterans Law Judge who is no longer employed at the Board. In August 2012, the Veteran was notified that the Veterans Law Judge was no longer employed by VA, and he waived his right to an additional hearing and requested the Board consider his case on the evidence of record. In January 2011, the Board remanded the claims for further development of his appeal. 

In an October 2012 decision, the Board denied increased ratings for residuals of a right leg disability, evaluated as 20 percent disabling; residuals of a SFW of the left ankle, evaluated as 10 percent disabling; residuals of a SFW of the left buttock, evaluated as 10 percent disabling; and a compensable evaluation for a scar of the right thigh. 

The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC) that portion of the Board decision denying increased ratings for residuals of disability of the right leg, posterior medially middle third, post operative gunshot wound; residuals of a SFW of the left ankle; and residuals of a SFW of the left buttock. In December 2013, the parties filed a Joint Motion for Partial Remand asking the Court to vacate the Board's October 2012 decision in pertinent part and remand the claims back to the Board for further development and readjudication in compliance with directives specified. The Court granted the Joint Motion for Partial Remand in an Order issued in January 2014, and since has returned the file to the Board.

The Veteran has raised the matter of earlier effective dates for the grant of service connection for residuals of a right foot injury, and for a 10 percent rating for the left buttock residuals. The RO has not taken any action on these matters. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

These claims at issue require further development before being decided on appeal. Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration. 

In the December 2013 Joint Motion for Partial Remand, the parties determined that the Board, in its October 2012 decision, did not provide adequate reasons and bases regarding the Veteran's appeal of increased ratings for right leg/calf, left buttock, and left ankle disabilities. As for the right leg/calf disability, it was stated in the joint motion that the Board did not discuss separate evaluations for pain and tenderness of the right leg scars pursuant to Esteban v. Brown, 6 Vet. App. 259(1994) (the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability). Regarding residuals of a SFW of the left buttock, the parties mentioned that the potential applicability of Diagnostic Code (DC) 5317, injury to Muscle Group XVII, and a higher rating for moderate disability under that code was not discussed. Finally, the parties indicated that concerning the left ankle disability, the Board did not discuss the records that showed the Veteran sustained a comminuted fracture of the malleolous, potentially warranting a severe rating under DC 5312, which addresses injuries to Muscle Group XII. Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 38 CFR 4.56. 

The Board must address those issues raised by the parties in the joint motion. In this regard though, close review of the record shows that the last VA examination of the Veteran's disabilities was in February 2011, more than 3 years ago. He needs to be reexamined to reassess the severity of his disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for a VA compensation examination for residuals of gunshot and shell fragment wounds concerning the right leg, posterior medially middle third; left ankle; and the left buttock, addressing the severity of muscle damage the result of those injuries (Muscle Groups XI, XII, XII, and potentially XVII). 

For each muscle group identified, the examiner should characterize any muscle damage as slight, moderate, moderately severe or severe; provide detailed rationale for the opinions expressed; and if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

The RO/AMC should then review the opinion and ensure that it includes all requested information and, if not, return it to the examiner for correction. 

2. Readjudicate the claims being remanded based on all of the evidence of record. If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue a supplemental statement of the case. Thereafter, subject to current appellate procedure, return this case to the Board for further consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



